Case 1:19-cv-03820-JPH-TAB Document 75 Filed 09/14/20 Page 1 of 3 PageID #: 245




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEANDRE ARNOLD,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03820-JPH-TAB
                                                       )
 LESLIE GOODMAN Officer, et al.                        )
                                                       )
                               Defendants.             )

    ENTRY DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

        In this civil rights action, plaintiff prisoner Keandre Arnold alleges in his fifth amended

 complaint that from March through June 2018, when incarcerated at the New Castle Correctional,

 he was subjected to excessive force and racial threats and his equal protection rights were violated.

        Mr. Arnold now seeks two preliminary injunctions. He seeks an order granting him 1)

 access to the law library, and 2) access to his medical files. Dkt. 72; dkt. 73. The defendants have

 opposed the motions for preliminary injunction. Dkt. 74.

        “A preliminary injunction is an extraordinary remedy.” HH-Indianapolis, LLC v. Consol.

 City of Indianapolis and County of Marion, Indiana, 889 F.3d 432, 437 (7th Cir. 2018) (internal

 quotation omitted). “A party seeking a preliminary injunction must satisfy all three requirements

 in the threshold phase by showing that (1) it will suffer irreparable harm in the period before the

 resolution of its claim; (2) traditional legal remedies are inadequate; and (3) there is some

 likelihood of success on the merits of the claim.” Id. (internal quotation omitted). In addition, a

 portion of the Prison Litigation Reform Act provides as follows:

        Preliminary injunctive relief must be narrowly drawn, extend no further than
        necessary to correct the harm the court finds requires preliminary relief, and be the
        least intrusive means necessary to correct that harm. The court shall give substantial
        weight to any adverse impact on public safety or the operation of a criminal justice

                                                  1
Case 1:19-cv-03820-JPH-TAB Document 75 Filed 09/14/20 Page 2 of 3 PageID #: 246




        system caused by the preliminary relief and shall respect the principles of comity
        set out in paragraph (1)(B) in tailoring any preliminary relief.

 18 U.S.C.A. § 3626(a)(2).

        "This section of the PLRA enforces a point repeatedly made by the Supreme Court in cases

 challenging prison conditions: [P]rison officials have broad administrative and discretionary

 authority over the institutions they manage." Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012)

 (internal quotation omitted).

        The defendants have shown that they have no control over Mr. Arnold's access to the law

 library or medical records. Therefore, any Court order against the defendants would be of no effect.

 In addition, the defendants have submitted evidence showing that Mr. Arnold does have access to

 library resources and that he has been instructed to talk to his doctor about reviewing his mental

 health records. Dkt. 74-2; dkt. 74-3. Mr. Arnold has failed to satisfy any of the three requirements

 for such extraordinary relief. He has not shown irreparable harm, lack of other available remedies,

 or likelihood of success on the merits of his motions. Therefore, his motions for preliminary

 injunctive relief, dkt. [72] and dkt. [73], are denied.

 SO ORDERED.

 Date: 9/14/2020




                                                   2
Case 1:19-cv-03820-JPH-TAB Document 75 Filed 09/14/20 Page 3 of 3 PageID #: 247




 Distribution:

 KEANDRE ARNOLD
 201948
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com




                                      3
